Citation Nr: 1109148	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952.

This matter arises from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to a TDIU.  The Veteran appealed this decision to the Board of Veterans' Appeals (Board) and in April 2008, the Board denied this claim.  The Veteran, in turn, filed a timely notice of appeal of the Board's April 2008 decision to the United States Court of Appeals for Veteran's Claims (Court) with respect to this issue.  In a Memorandum Decision dated in June 2010, the Court set aside the Board's denial of entitlement to a TDIU and remanded the matter for further adjudication.  This matter is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2008).

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), as in this case, the only remaining question is whether the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The medical evidence on file regarding the Veteran's ability to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities is not clear.  In addition to the Veteran's service-connected disabilities of posttraumatic stress disorder, bilateral hearing loss and tinnitus, he also has nonservice-connected disabilities that include atherosclerotic heart disease, anxiety neurosis disorder and senile dementia.  Accordingly, further medical development is required in order to properly decide this appeal.  38 U.S.C.A. § 5103A(d).  More specifically, the Veteran's claims file should be forwarded to an appropriate VA examiner so that an opinion may be obtained addressing the criteria for a TDIU.  

Also, new evidence was submitted to the Board in January 2011 which was after the RO's issuance of the last Supplemental Statement of the Case in this matter in May 2006.  This evidence consists of records from the Grand Island Veterans' Home and is pertinent to the present claim on appeal.  As this evidence was not accompanied by a written waiver of review by the RO, it must be reviewed by the RO in the first instance  See 38 C.F.R. § 20.1304(c); Disabled American Veterans (DAV) v. Secretary of Veterans Affair, 327 F.3d 1339 (Fed. Cir. 2003).

The Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, but finds that such action is necessary to ensure that the appellant is afforded full due process of law.  See 38 C.F.R. § 20.1304(c) (2010); Bernard v. Brown, 4 Vet App 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  The Veteran's claims file should be forwarded to an appropriate VA examiner.  The examiner should be asked to opine as to whether the Veteran's service-connected disabilities combine to prevent him from securing or following substantially gainful employment.  The nature and severity of the service-connected disabilities should be discussed.  The examiner should explain the basis for any opinion reached.  The Veteran need not be called in for examination.

3.  After undertaking any other development deemed appropriate, consideration should again be given to the claim of entitlement to a TDIU based on all of the evidence of record, including all evidence associated with the claims file since the May 2006 Supplemental Statement of the Case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the claims file is returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

